Filed 6/21/21 P. v. McCammon CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL
                               REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF
                            CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                           DIVISION FIVE



THE PEOPLE,                                                      B309016

         Plaintiff and Respondent,                               (Los Angeles County
                                                                 Super. Ct. No. 0PH06106)
         v.

DAVID BRIAN MCCAMMON,

         Defendant and Appellant.



     APPEAL from a judgement of the Superior Court of
Los Angeles County, Robert M. Kawahara, Commissioner.
Affirmed.
     Heather E. Shallenberger, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
               ________________________________

      A parole revocation report alleged that defendant and
appellant David B. McCammon violated parole by
absconding, failing to participate in global positioning
system (GPS) device monitoring, and failing to register
pursuant to Penal Code section 290. After a formal
revocation hearing, the court revoked and reinstated parole,
with the modification that McCammon serve 170 days in
county jail, with credit for 64 days in custody and an
additional 64 days of good time/work time credit.
McCammon filed a timely notice of appeal.
      This court appointed counsel to represent McCammon
on appeal. On March 19, 2021, appointed counsel filed a
brief raising no issues, asking this court to independently
review the record for arguable appellate contentions under
People v. Wende (1979) 25 Cal.3d 436. McCammon was
advised of his right to file a supplemental brief within 30
days. No supplemental brief has been filed to date.
      We have completed our independent review of the
record. There are no arguable contentions on appeal. The
parole revocation was properly noticed in writing.
McCammon was afforded a timely revocation hearing at
which he was assisted by appointed counsel.




                             2
       Parole Agent Richard Mullins testified that on
February 20, 2020, he reviewed the terms and conditions of
parole with McCammon. McCammon refused to sign the
conditions. Agent Mullins informed McCammon that,
among others, the following conditions would be enforced
regardless of his refusal to sign: Number 2: “‘Where unless
other arrangements are approved in writing, you shall report
to your parole agent on the first working day following your
release.’” Number 4: “‘You shall not engage in conduct
prohibited by law.’” Number 30: “‘You shall not travel more
than 50 miles from your residence of record.’” Number 68:
“‘You shall participate in continuous electronic monitoring,
global positioning system [(GPS)] technology.’” Number 77:
“‘If you are a transient, you shall register as a transient and
comply with all transient registration requirements
pursuant to Penal Code section 290.’”
       On September 3, 2020, Agent Mullins learned that
appellant had been released from the Clark County
Detention Center in Nevada. Because the detention center
is located more than 50 miles from McCammon’s general
“transient” location, Agent Mullens sought an arrest warrant
on September 9, 2020.
       On September 29, 2020, McCammon was arrested.
Between September 3 and 29, 2020, McCammon had not
reported to parole and had not been fitted with a GPS device.
When Agent Mullins checked the California Sex and Arson
Registry, he determined that McCammon had also failed to




                              3
register every 30 days since March 20, 2020, as required for
transients.
      McCammon offered no evidence on his own behalf.
      Substantial evidence supports the order revoking
parole, and the modification to the parole conditions was
well within the sound discretion of the court.
      The judgment is affirmed. (Smith v. Robbins (2000)
528 U.S. 259.)




                  MOOR, J.


     We concur:



                  RUBIN, P.J.



                  BAKER, J.




                                4